JS 44 (Rev. 06/17)

CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

 

I.

(a) PLAINTIFFS

Marcus Hunt

(b) County of Residence of First Listed Plaintiff

St. Louis City

(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attorneys (Firm Name, Address, and Telephone Number)

Jase Carter, 3407 S. Jefferson Ave., #109
St. Louis, MO 63118, 314-675-1350

DEFENDANTS

Stephen Ogunjobi
Jacob Stein

NOTE:
THE TRACT

tt
Erin RoGowan

 

County of Residence of First Listed Defendant

(IN U.S. PLAINTIFF CASES ONLY)

OF LAND INVOLVED.

Room 314, City Hall
1200 Market St., St. Louis MO 63103, 314-622-4167

IN LAND CONDEMNATION CASES, USE THE LOCATION OF

 

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)

 

(For Diversity Cases Only)

 

Ill. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff

and One Box for Defendant)

 

 

 

 

 

 

 

 

 

 

O 1 U.S. Government 243 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State ol © 1 Incorporated or Principal Place o4 04
of Business In This State
42. U.S. Government 4 = Diversity Citizen of Another State 42 4 2 Incorporated and Principal Place o5 05
Defendant (Indicate Citizenship of Parties in Item ILD) of Business In Another State
Citizen or Subject of a 43 QO 3. Foreign Nation o6 O86
Foreign Country
IV. NATURE OF SUIT (Place an “Xx” in One Box Only) Click here for: Nature of Suit Code Descriptions.
CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES ]
© 110 Insurance PERSONAL INJURY PERSONAL INJURY [0 625 Drug Related Seizure 1 422 Appeal 28 USC 158 (1 375 False Claims Act
© 120 Marine 1 310 Airplane © 365 Personal Injury - of Property 21 USC 881 [0 423 Withdrawal 1 376 Qui Tam (31 USC
1 130 Miller Act 315 Airplane Product Product Liability O 690 Other 28 USC 157 3729(a))
140 Negotiable Instrument Liability 367 Health Care/ __ © 400 State Reapportionment
150 Recovery of Overpayment | (1 320 Assault, Libel & Pharmaceutical |__PROPERTY RIGHTS 4 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 1 820 Copyrights © 430 Banks and Banking
© 151 Medicare Act 0 330 Federal Employers’ Product Liability 1 830 Patent 1 450 Commerce
© 152 Recovery of Defaulted Liability © 368 Asbestos Personal (1 835 Patent - Abbreviated (1 460 Deportation
Student Loans (1 340 Marine Injury Product New Drug Application | 470 Racketeer Influenced and
(Excludes Veterans) C1 345 Marine Product Liability 1 840 Trademark Corrupt Organizations
153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR SOCIAL SECURITY 1 480 Consumer Credit
of Veteran’s Benefits (1 350 Motor Vehicle © 370 Other Fraud 0 710 Fair Labor Standards 0 861 HIA (1395ff) © 490 Cable/Sat TV
O 160 Stockholders’ Suits C1 355 Motor Vehicle O 371 Truth in Lending Act 1 862 Black Lung (923) 1 850 Securities/Commodities/
© 190 Other Contract Product Liability © 380 Other Personal 1 720 Labor/Management 01 863 DIWC/DIWW (405(g)) Exchange
© 195 Contract Product Liability | 360 Other Personal Property Damage Relations 1 864 SSID Title XVI (1 890 Other Statutory Actions
1 196 Franchise Injury 1 385 Property Damage 1 740 Railway Labor Act 1 865 RSI (405(g)) 891 Agricultural Acts
01 362 Personal Injury - Product Liability 0 751 Family and Medical 1 893 Environmental Matters
Medical Malpractice Leave Act (1 895 Freedom of Information
REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS _|( 790 Other Labor Litigation | FEDERAL TAX SUITS Act
© 210 Land Condemnation (&X 440 Other Civil Rights Habeas Corpus: (1 791 Employee Retirement 1 870 Taxes (U.S. Plaintiff & 896 Arbitration
© 220 Foreclosure 0 441 Voting 1 463 Alien Detainee Income Security Act or Defendant) 899 Administrative Procedure
230 Rent Lease & Ejectment 01 442 Employment 510 Motions to Vacate 0 871 IRS—Third Party Act/Review or Appeal of
© 240 Torts to Land C1 443 Housing/ Sentence 26 USC 7609 Agency Decision
C1 245 Tort Product Liability Accommodations 1 530 General 950 Constitutionality of
O 290 All Other Real Property 01 445 Amer. w/Disabilities - | 535 Death Penalty IMMIGRATION State Statutes
Employment Other: (1 462 Naturalization Application
CF 446 Amer. w/Disabilities - | 540 Mandamus & Other [11 465 Other Immigration
Other 1 550 Civil Rights Actions
OF 448 Education 1 555 Prison Condition
1 560 Civil Detainee -
Conditions of
Confinement

 

 

 

 

 

 

V. ORIGIN (Place an “X” in One Box Only)

gq

1 Original
Proceeding

$X2 Removed from
State Court

O 3  Remanded from
Appellate Court

a4

Reinstated or © 5 Transferred from © 6 Multidistrict
Reopened Another District Litigation -
(specify) Transfer

O 8 Multidistrict
Litigation -
Direct File

 

VI. CAUSE OF ACTION

 

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
42 U.S.C. § 1983

Brief description of cause:
Plaintiff alleges Defendants violated his First and Fourth Amendment rights.

 

 

 

 

 

APPLYING IFP

VII. REQUESTED IN C] CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: MYes No
VIII. RELATED CASE(S) .
ee instructions):
IF ANY ( JUDGE DOCKET NUMBER
DATE SIGNATURE OF ATTORNEY OF RECORD
09/11/2020 /s/ Erin K McGowan
FOR OFFICE USE ONLY
RECEIPT # AMOUNT JUDGE MAG. JUDGE
